



COURT OF APPEAL FOR ONTARIO

CITATION: Duffy v. Canada (Senate), 2020
    ONCA 536

DATE: 20200828

DOCKET: C66407

Strathy C.J.O., MacPherson and
    Jamal JJ.A.

BETWEEN

Senator Michael Dennis Duffy

Plaintiff (Appellant)

and

The Senate of Canada and the
    Attorney General of Canada

Defendants (Respondents)

Lawrence Greenspon and Tina H. Hill,
    for the appellant

Maxime Faille, Guy Régimbald and John J.
    Wilson, for the respondent, the Senate of Canada

Alexander Gay and Sanam Goudarzi, for
    the respondent, the Attorney General of Canada

Heard: January 16, 2020

On appeal from the order of Justice Sally
    A. Gomery of the Superior Court of Justice, dated December 14, 2018, with
    reasons reported at 2018 ONSC 7523.

Jamal J.A.:

A.

Introduction

[1]

Parliamentary privilege has been part of
    Canadian constitutional law since Confederation. The privilege, which is
    enjoyed by the Senate, the House of Commons, and the provincial legislative
    assemblies, helps maintain the constitutional separation of powers between the legislative,
    executive, and judicial branches of government and thus promotes the
    constitutional equilibrium of Canadas democracy:
Canada (House of
    Commons) v. Vaid
, 2005 SCC 30, [2005] S.C.R. 667, at para. 4.
    Parliamentary privilege does this by shielding certain areas of legislative
    activity from judicial or executive review, thereby giving the legislative
    branch of government the autonomy it requires to perform its constitutional
    functions:
Chagnon v. Syndicat de la fonction publique et parapublique du
    Québec
, 2018 SCC 39,
    [2018] 2 S.C.R. 687, at para. 1. When parliamentary privilege applies, it deprives
    the courts of jurisdiction over the privileged matter and confers an immunity from
    civil claims:
Vaid
, at para. 4;
Chagnon
, at para. 19.

[2]

The issue in this appeal is whether parliamentary
    privilege deprives the courts of jurisdiction to adjudicate a civil claim for
    damages brought by the appellant, Senator Michael Duffy, against the respondent,
    the Senate of Canada.

[3]

Senator Duffys claim alleges
    that the Senate
acted unlawfully in how it
    investigated, prosecuted, and suspended him from the Senate for allegedly claiming
    inappropriate expenses as a senator and by then accepting funds from the Prime
    Ministers Chief of Staff, Mr. Nigel Wright, to reimburse the Senate for those
    expenses. Senator Duffy was later charged criminally and tried for fraud,
    breach of trust, and accepting a bribe, but was acquitted by the Ontario Court
    of Justice. Senator Duffy alleges that representatives from the Prime
    Ministers Office (PMO) and individual senators interfered with the Senates
    investigation into his expenses for improper and purely political purposes.
    This, he says, led to the Senates decisions to suspend him, to deny him income
    and other benefits he says he was entitled to as a senator, and to refer matters
    to the Royal Canadian Mounted Police (RCMP) for criminal investigation. Senator
    Duffy also alleges that the Attorney General of Canada is liable for wrongs
    committed by the RCMP in negligently investigating and wrongly laying criminal
    charges against him.

[4]

The motion judge granted the Senates motion to
    dismiss the action as against it for lack of jurisdiction based on parliamentary
    privilege. She held that four established categories of parliamentary privilege
    apply: the Senates parliamentary privileges to discipline its members and
    administer its internal affairs, and its privileges over parliamentary
    proceedings and freedom of speech. Senator Duffy now appeals.

[5]

For the reasons that
follow, I would dismiss the appeal. Like the motion judge, I
    conclude that Senator Duffys claims against the Senate trench on matters that
    fall within the scope of the Senates established parliamentary privileges. The
    courts therefore lack jurisdiction to adjudicate these claims. These matters
    fall within the exclusive competence of the Senate to adjudge according to its own
    rules. This conclusion respects the separation of powers between the courts and
    the legislative branch of government and provides the Senate with the autonomy
    it needs to discharge its constitutional role in our democracy.

B.

senator duffys allegations

[6]

By amended statement of claim dated September 8,
    2017, Senator Duffy sued the Senate and the Attorney General of Canada for over
    $7 million.

[7]

This appeal, like the motion in the court below,
    concerns the Senates motion to dismiss or strike out the claims as against it
    for want of jurisdiction. In the proceedings below, the Attorney General of
    Canada did not move to dismiss
or strike the claims as
    against it.

[8]

Senator Duffys amended statement of claim makes
    the following allegations against the Senate, which for the purposes of the
    motion before the motion judge and the appeal before this court are assumed to
    be true:

·

In January 2009, Michael Duffy was appointed as
    a senator for Prince Edward Island (PEI), where he was born, has deep roots,
    and owned a property.
At the time, the Prime Ministers
    Chief of Staff
and Senator Tkachuk, then Vice-Chair of the Senate
    Standing Committee on Internal Economy, Budgets and Administration (the
    CIBA), assured Senator Duffy that it was appropriate for him to claim
per
    diem
expenses while living at his home in Ottawa, where he had lived
    throughout his almost 40-year career in journalism. This was because his PEI
    residence was his residence in the province for which he was appointed, while
    his home in Ottawa was his residence while attending to his duties at the Senate.
    Senator Duffy therefore claimed and received
per diem
expenses.

·

In February 2013, shortly after the media
began scrutinizing
Senate expense issues, the CIBA engaged
    Deloitte, an audit, consulting, and financial advisory firm, to independently
    examine Senator Duffys expenses.

·

In late February 2013, the PMO learned that the
    Senate was looking for Senator Duffy to repay about $90,000 in expenses. Because
    of threats and pressure from the PMO, Senator Duffy agreed to repay the Senate,
    even though he insisted that his expenses were appropriate. As part of a political
    damage control strategy, the Prime Ministers Chief of Staff agreed to cover
    this amount personally. In late March 2013, Mr. Wright gave Senator Duffys
    lawyer a cheque for $90,000.

·

In May 2013, Deloitte reported that the Senates
    rules for expenses were not clear. Besides one clerical error, Deloitte did not
    find any of Senator Duffys expenses were inappropriate. On receiving Deloittes
    report, the CIBA presented its own report (the Twenty-Second Report) to the
    Senate recommending that Senator Duffys expenses were proper. The Senate
    adopted the Twenty-Second Report.

·

In mid-May 2013, the media reported that Mr.
    Wright had written a personal cheque to cover Senator Duffys expenses. Mr.
    Wright then resigned as the Prime Ministers Chief of Staff.

·

In late May 2013, on orders from the PMO, the
    CIBA released a new, politically motivated report (the Twenty-Sixth Report), which
    now alleged that Senator Duffys expenses were improper. It also referred the
    legality of the $90,000 repayment to the RCMP for investigation.

·

In October 2013, the Leader of the Government in
    the Senate introduced a motion to suspend Senator Duffy for gross negligence
    in the management of his parliamentary resources. The motion also provided
    that, during his suspension, the Senate should deny Senator Duffy all benefits,
    including remuneration and reimbursement of expenses, payment of sessional and
    living allowances, pension accrual, and access to all other Senate resources.

·

On November 5, 2013, the Senate voted to suspend
    Senator Duffy from the Senate for gross negligence, without an independent and
    impartial hearing, without procedural fairness, and in breach of the principles
    of natural justice and the presumption of innocence. Senator Duffy was the only
    senator suspended, even though the Auditor General of Canada later reported
    that 30 senators (not including Senator Duffy) had claimed improper expenses, none
    of whom was accused of gross negligence, suspended, or denied any of the
    benefits denied to Senator Duffy during his suspension.

·

On July 17, 2014, the RCMP charged Senator Duffy
    with 31 offences relating to his Senate expenses and his receipt of the $90,000
    cheque from Mr. Wright.

·

On August 2, 2015, Parliament was dissolved,
    automatically ending Senator Duffys suspension from the Senate. Senator Duffy
    alleges that the Senate continued withholding his pay and expenses pending the
    outcome of his criminal trial.
[1]

·

On April 21, 2016, Vaillancourt J. of the
    Ontario Court of Justice acquitted Senator Duffy of all criminal charges:
R.
    v. Duffy
, 2016 ONCJ 220. He concluded that Senator Duffy committed no
    prohibited act, violated no Senate rules and did not in all the circumstances
    commit the
actus reus
of fraud: at para. 848. He also found that Mr.
    Wright had ordered senior members of the Senate around as if they were pawns
    on a chessboard, and that those same senior members of the Senate [were]
    meekly acquiescing to Mr. Wrights orders: at paras. 1030-1031. Vaillancourt
    J. stated that [t]he political, covert, relentless, unfolding of events is
    mindboggling and shocking, and that in his view the plotting could only be
    described as unacceptable: at paras. 1036, 1038.

·

In July 2016, the Senate announced that it would
    claw back $17,000 from Senator Duffys salary to recover funds it alleged he
    had inappropriately claimed as Senate expenses, even though Vaillancourt J. had
    found these expenses were proper.

·

In August 2016, contrary to the Senates own
    reimbursement policy, the CIBA rejected Senator Duffys request for partial
    reimbursement of legal expenses and disbursements incurred in successfully defending
    the criminal charges. Later, the Senate also denied Senator Duffys request for
    reimbursement of his salary, living allowances, and pension accruals withheld
    while he was suspended from the Senate.

[9]

Based on these allegations, Senator Duffy claims
    that the Senate is liable for malicious prosecution, misfeasance in public
    office, and unjust enrichment; for disqualifying him as a senator on grounds
    not provided under s. 31 of the
Constitution Act, 1867
; and for breach
    of his rights under the
Canadian

Charter of Rights and Freedoms
:
    s. 7 (the right to life, liberty, and security of the person and the right not
    to be deprived thereof except
in accordance with
the
    principles of fundamental justice), s. 11(d) (the right to be presumed innocent
    until proven guilty according to law in a fair and public hearing by an independent
    and impartial tribunal), and s. 12 (the right not to be subjected to any cruel
    and unusual treatment or punishment).

C.

the motion judges decision

[10]

The Senates motion sought an order dismissing
    or staying the action as against the Senate for want of jurisdiction (r.
    21.01(3)(a) of the
Rules of Civil Procedure
, R.R.O. 1990, Reg. 194); or
    alternatively, an order dismissing or striking the claim as against the Senate
    as scandalous, frivolous, vexatious, or otherwise an abuse of the process of
    the court (rr. 21.01(3)(d) and 25.11); or in the further alternative, a
    determination of a question of law raised by the pleading to dispose of all or
    part of the action or an order striking out the claims relating to the Senate
    on the ground that they disclose no reasonable cause of action (rr. 21.01(1)(a)
    and (b)).

[11]

The motion judge granted the Senates motion to
    dismiss Senator Duffys action as against it for want of jurisdiction: at
    paras. 14, 119 and 121.

[12]

For the purposes of the motion, the motion judge
    assumed that all the facts pleaded in the amended statement of claim are true,
    and then asked whether it is plain and obvious that the claims against the
    Senate could not succeed: at para. 18.

[13]

The motion judge stated that the courts task is
    to determine whether the activity impugned in the amended statement of claim falls
    within the scope of an established parliamentary privilege. If it does, the
    activity is immunized from judicial review and the courts inquiry is at an end:
    at paras. 31-32.

[14]

In the motion judges view, the reasons of the
    majority of the Supreme Court in
Chagnon
did not change the Courts
    earlier holding in
Vaid
that the necessity of established privileges of
    the federal Parliament need not be proved again each time they are invoked, even
    if a party alleges an infringement of their
Charter
rights: at paras. 33-38.

[15]

The motion judge held that the Senates impugned
    conduct falls within the scope of the Senates established parliamentary
    privileges (1) to discipline its members (at paras. 44-63), (2) to administer
    its internal affairs (at paras. 64-88), (3) over parliamentary proceedings (at
    paras. 89-92), and (4) over freedom of speech (at paras. 93-114).

[16]

She also ruled that the Senate did not waive its
    parliamentary privilege when the CIBA referred Senator Duffys acceptance of
    money from Mr. Wright to the RCMP and cooperated with the criminal
    investigation against him. She noted that the amended statement of claim did
    not explicitly allege waiver, and ruled that because parliamentary privilege is
    a constitutional principle, it cannot be waived implicitly. She held that
    Senator Duffys pleading alleged no conduct that clearly and unambiguously
    suggested that the Senate had waived its privilege: at paras. 109-114.

[17]

The motion judge therefore held that
    parliamentary privilege immunized all the actions underlying Senator Duffys
    claim against the Senate, and thus the court has no role in judging their
    lawfulness or fairness: at para. 119. She also held that because Senator Duffy
    could not assert any of his claims as against the Senate without relying on
    privileged speech, it was appropriate to refuse leave to amend the claim: at
    para. 120. She therefore dismissed Senator Duffys action as against the Senate:
    at paras. 14, 122.

D.

issues

[18]

Senator Duffy raises five main issues on appeal:

1.

The motion judge erred in ruling that the impugned actions of the
    Senate fall within the scope of established categories of parliamentary privilege;

2.

The motion judge erred in ruling that parliamentary privilege applies
    to the Senates allegedly unlawful conduct;

3.

The motion judge erred by failing to address the necessity of the
    categories of parliamentary privilege claimed;

4.

The motion judge erred by failing to reconcile the Senates
    parliamentary privilege with the
Charter
; and

5.

The motion judge erred in ruling that the Senate had not waived its
    parliamentary privilege.

[19]

In what follows, I will first consider the
    standard of review and summarize the general principles of parliamentary
    privilege that apply at the federal level to the Senate. I will then address the
    issues raised by Senator Duffy.

E.

DISCUSSION

The Standard of Review

[20]

The parties agree that the standard of appellate
    review is correctness. The central issue in the appeal is whether the Senates parliamentary
    privilege deprives the courts of jurisdiction to adjudicate Senator Duffys
    claims against the Senate. This raises questions of law
that must be decided correctly:
Chagnon
,

at para.
17;
Housen v. Nikolaisen
, 2002 SCC 33, [2002] 2 S.C.R. 235, at
    paras. 8-9; and
Canada (Board of Internal Economy)
    v. Boulerice
, 2019 FCA 33,
    [2019] 3 F.C.R. 145, at para. 48, leave to appeal refused, [2019] S.C.C.A. No.
    103.

General Principles of Parliamentary Privilege

(a)

Definition

[21]

The late Professor Peter Hogg described
    parliamentary
privilege as follows
: The
    federal Houses of Parliament and the provincial legislative assemblies possess
    a set of powers and privileges that are necessary to their capacity to
    function as legislative bodies. These powers and rights are known collectively
    as parliamentary privilege: Peter W. Hogg,
Constitutional Law of Canada
, loose-leaf (Rel-No. 1 2014), 5th ed. (Toronto:
    Carswell, 2007), vol. 1, at
§1.7,
p. 1-13, citing
New Brunswick Broadcasting Co. v. Nova Scotia (Speaker of the House
    of Assembly)
, [1993] 1 S.C.R. 319, at p. 381,
per
McLachlin J. (as she then was) for the majority, and Warren J. Newman,
    Parliamentary Privilege, the Canadian Constitution and the Courts (2008) 39
    Ottawa L. Rev. 573.

[22]

Two of the leading Canadian cases on
    parliamentary privilege are
Vaid
and
Chagnon
. In
Vaid
,
    the Supreme Court held that parliamentary privilege did not prevent the
    Canadian Human Rights Tribunal from entertaining a workplace discrimination and
    harassment complaint brought against the Speaker of the House of Commons by his
    former chauffeur. In
Chagnon
, a majority of the Supreme Court held
    that parliamentary privilege did not prevent a labour arbitrator from
    adjudicating a unions grievance of the decision of the President of the
    National Assembly of Qu
é
bec to
    dismiss three of the Assemblys security guards.

[23]

In
Vaid
, Binnie J. defined parliamentary
    privilege as the sum of the privileges, immunities and powers enjoyed by the
    Senate, the House of Commons and provincial legislative assemblies, and by each
    member individually, without which they could not discharge their functions:
Vaid
,
    at para. 29(2) (citations omitted); see also
Chagnon
, at para. 19.

[24]

Parliamentary privilege provides a legal
    exemption from some duty, burden, attendance or liability to which others are
    subject:
Chagnon
, at para. 19, citing J.P. Joseph
    Maingot,
Parliamentary Immunity in Canada
, 2nd ed. (Toronto:
    LexisNexis Canada, 2016), at p. 13; see also
New Brunswick Broadcasting
,
    at p. 378.

(b)

Sources

[25]

Historically,
    parliamentary privilege developed
in England in the
    seventeenth century through the struggle of the House of Commons for
    independence from the other branches of government, including the Crown and
    the judiciary, which had shown no hesitation to intrude into the workings of
    Parliament, such as by arresting and prosecuting members of Parliament for allegedly
    seditious words spoken in debate in the House:
Chagnon
, at para. 22;
New
    Brunswick Broadcasting
, at pp. 344-345.

[26]

Parliamentary privilege was gradually accepted
    as forming part of the common law of England:
New Brunswick Broadcasting
,
    at pp. 344-345; Hogg, at
§
1.7, p.
    1-14. It was also recognized in the
Bill of Rights
(U.K.), 1689, 1
    Will. & Mar. Sess. 2, c. 2, which provides that the freedom of speech and
    debates or proceedings in Parliament ought not to be impeached or questioned in
    any court or place out of Parliament:
Vaid
, at para. 21;
Chagnon
,
    at para. 22; and
New Brunswick Broadcasting
, at p. 345.

[27]

Parliamentary privilege became part of Canadian law
    through the common law as being an inherent and necessary component of the
    legislative function of federal and provincial legislatures (so-called
    inherent privileges) and was constitutionalized through the preamble of the
Constitution
    Act, 1867
, which affirmed that Canada is to have a Constitution similar
    in Principle to that of the United Kingdom: see
Vaid
, at paras. 21,
    29(3);
Chagnon
, at paras. 18, 23; and
New Brunswick Broadcasting
,
    at p. 377.

[28]

There are, however, some significant differences
    between parliamentary privilege at the federal and provincial levels, each of
    which has a different constitutional basis:
Vaid
, at para. 29. At the
    federal level, s. 18 of the
Constitution Act, 1867
gives Parliament
    the power to enact laws defining the privileges of the Senate and the House of
    Commons:

18.
The privileges,
    immunities, and powers to be held, enjoyed, and exercised by the Senate and by
    the House of Commons, and by the members thereof respectively, shall be such as
are
from time to time defined by Act of the
    Parliament of Canada, but so
that
any Act of
    the Parliament of Canada defining such privileges, immunities, and powers
shall not confer any privileges
, immunities, or
    powers exceeding those at
the passing of
such
    Act held, enjoyed, and exercised by the Commons House of Parliament of the
    United Kingdom of Great Britain and Ireland, and by the members thereof.

[29]

Parliament exercised this power under s. 4 of
    the
Parliament of Canada Act
, R.S.C. 1985, c. P-1, which defines the
    privileges of the Senate and House of Commons by reference to the privileges of
    the U.K. House of Commons in 1867 and allows Parliament to expand those
    privileges by legislation provided that they do not exceed those of the U.K.
    House of Commons at the date of the enactment. Section 4 provides:



4.
The
          Senate and the House of Commons, respectively, and the members thereof hold,
          enjoy and exercise

4.
Les
          privilèges, immunités et pouvoirs du Sénat et de la Chambre des communes,
          ainsi que de leurs membres, sont les suivants :



(a)
such
          and the like privileges, immunities and powers as, at the time of the passing
          of the
Constitution Act, 1867
,
were held, enjoyed and exercised by
          the Commons House of Parliament of the United Kingdom and by the members
          thereof, in so far as is consistent with that Act; and

a)

dune part, ceux que possédaient, à ladoption de la
Loi constitutionnelle de 1867
,
la Chambre des communes du Parlement du Royaume-Uni ainsi
          que ses membres, dans la mesure de leur compatibilité avec cette loi;



(b)
such
          privileges, immunities and powers as are defined by Act of the Parliament of
          Canada, not exceeding those, at the time of the passing of the Act, held,
          enjoyed and exercised by the Commons House of Parliament of the United
          Kingdom and by the members thereof.
[2]

b)
dautre
          part, ceux que définissent les lois du Parlement du Canada, sous réserve
          quils nexcèdent pas ceux que possédaient, à ladoption de ces lois, la
          Chambre des communes du Parlement du Royaume-Uni et ses membres.



[30]

In
Vaid
,

the Supreme Court
    described s. 4 of the
Parliament of Canada Act
as having conferred on
    the Senate and House of Commons the full extent of the privileges permitted
    under the Constitution: at para. 35. Thus, the main body of the
    parliamentary privileges of Parliament are legislated privileges (rather than
    inherent privileges) and which, unlike provincial legislative privileges, have
    an express constitutional underpinning in s. 18 of the
Constitution Act,
    1867
:
Vaid
, at paras. 36-37; see also
Boulerice
, at
    paras. 51, 137; and
Southam Inc. v. Canada (Attorney General)
, [1990]
    3 F.C. 465, 75 D.L.R. (4th) 289 (C.A.), at p. 479.

(c)

Role in the separation of powers

[31]

Parliamentary privilege forms an essential part
    of how Canadas constitutional democracy maintains the fundamental separation
    of powers between the legislative, executive, and judicial branches of
    government:
Vaid
, at para. 21;
Chagnon
, at para. 21. Parliamentary
    privilege has been described as a corollary to the separation of powers because
    it helps protect the ability of the Senate, the House of Commons, and the
    provincial legislative assemblies to perform their constitutionally-assigned
    functions:
British Columbia (Attorney General) v. Provincial Court Judges
    Association of British Columbia
, 2020 SCC 20, at para. 66.

[32]

Parliamentary privilege does so [b]y shielding some
    areas of legislative activity from external review and [i]t grants the
    legislative branch of government the autonomy it requires to perform its
    constitutional functions:
Chagnon
, at para. 1. The privilege is
    defined by the degree of autonomy necessary to perform Parliaments
    constitutional function: by what is necessary to protect legislators in the
    discharge of their legislative and deliberative functions, and the legislative
    assemblys work in holding the government to account for the conduct of the
    countrys business:
Vaid
, at para. 41.

(d)

Two-step approach to federal parliamentary
    privilege

[33]

The Supreme Court ruled in
Vaid
that a two-step
    approach applies when addressing questions of parliamentary privilege at the
    federal level:

·

At the first step, the court asks whether the
    existence and scope of the claimed privilege have been authoritatively
    established, based on either Canadian or British precedent. If the existence
    and scope of the claimed privilege have been authoritatively established, the
    privilege must be accepted by the court, without further inquiry into the necessity
    of the privilege or the merits of its exercise in the particular case:
Vaid
,
    at paras. 37, 39; see also
Boulerice
, at paras. 6, 54, 56, 60 and 61.

·

At the second step, the court asks whether the
    privilege claimed is supported as a matter of principle under a necessity test:
    the sphere of activity over which privilege is claimed must be so closely and
    directly connected with the fulfillment by the assembly or its members of their
    functions as a legislative and deliberative body  that outside interference
    would undermine the level of autonomy required to enable the assembly and its
    members to do their work with dignity and efficiency:
Vaid
, at para.
    46; see also
Chagnon
, at paras. 29, 31.

[34]

The claimant of parliamentary privilege has the
    onus of establishing its existence and scope and, if required, its necessity:
Vaid
,
    at paras. 5, 29(8) and 53;
Chagnon
, at para. 32.

(e)

Impact on the courts jurisdiction

[35]

Parliamentary privilege is a rule of curial jurisdiction.
    The effect of a matter falling within the scope of parliamentary privilege is
    that its exercise cannot be reviewed by any external body, including a court:
Vaid
,
    at paras. 29(9), 34;
Chagnon
, at paras. 19, 24;
New Brunswick
    Broadcasting
, at pp. 350, 382-384; and
Boulerice
, at para. 54. Parliamentary
    privilege recognizes Parliaments
exclusive
jurisdiction to deal with
    complaints within its privileged sphere of activity:
Vaid
, at paras.
    4, 29(9) and 30 (emphasis in original);
New Brunswick Broadcasting
, at
    pp. 383-384; and
Boulerice
, at para. 55. The principles of
    parliamentary privilege are a means of distinguishing areas of judicial and
    legislative body jurisdiction:
New Brunswick Broadcasting
, at pp.
    383-384. Parliamentary privilege thus provides an immunity from judicial
    review:
New Brunswick Broadcasting
, at p. 342.

[36]

Although the
courts have jurisdiction to determine the
existence
or
scope
of a claimed privilege, they have no jurisdiction to adjudicate the
exercise
of any matter falling within the scope of the privilege:
Vaid
, at
    paras. 40-41, 47-48;
Chagnon
, at paras. 2, 32; and
New Brunswick
    Broadcasting
, at pp. 350, 384-385.

[37]

I now turn to consider Senator Duffys five
    grounds of appeal.

Senator Duffys Grounds of Appeal

(1)

Did the motion judge err in ruling that the impugned
    actions of the Senate fall within the scope of established categories of
    parliamentary privilege?

[38]

Senator Duffys first ground of appeal contends that
    the motion judge erred in law by accepting that the actions of the Senate fall
    within the scope of established categories of parliamentary privilege.

[39]

I do not accept this submission. As I will elaborate,
    I agree with the motion judge that the courts have no jurisdiction to examine
    the Senates impugned conduct because of its established parliamentary privileges
    to discipline its members and administer its internal affairs, and its
    privileges over parliamentary proceedings and freedom of speech. These four privileges
    overlap in this case: one or more of them applies to each of Senator Duffys allegations
    against the Senate. Cumulatively, they give the Senate immunity from these civil
    claims.

(a)

The Senates parliamentary privilege to
    discipline its members

[40]

First, the Senate has an established
    parliamentary privilege to discipline its members.

[41]

In
Vaid
, Binnie J. confirmed that disciplinary
    authority over members is an established category of parliamentary privilege that
    has historically been considered to be justified by the exigencies of
    parliamentary work: at paras. 29(10), 51. At para. 51, Binnie J. cited (among
    other authorities)
Harvey v. New Brunswick

(Attorney General)
,
    [1996] 2 S.C.R. 876, where McLachlin J. (as she then was), concurring with the
    majority in the result, affirmed that a provincial legislatures power to disqualify
    from office a member convicted of an illegal practice under provincial
    elections legislation involves an exercise of parliamentary privilege, and is thus
    immune from judicial review:
Harvey
,

at paras. 55, 89.

[42]

In
Harvey
, McLachlin J. noted that [t]he
    history of the prerogative of Parliament and legislative assemblies to maintain
    the integrity of their processes by disciplining, purging and disqualifying
    those who abuse them is as old as Parliament itself: at para. 64. She affirmed
    the historic privilege of the legislature to deny membership to those who
    disqualify themselves by crime, corruption or other misconduct: at para. 74. A
    matter falling within the scope of this privilege is a matter for the
    legislature, not the courts, to determine: at para. 88; see also
Boulerice
,
    at paras. 95-100.

[43]

Applying these principles to
    this case, I agree with the motion judge that the
Senates
    acts in investigating Senator Duffys expenses as a senator, suspending him
    from the Senate, and taking other disciplinary measures regarding his
    compensation and benefits, all fall within the scope of the Senates
    established parliamentary privilege to discipline its members: at para. 63. The
    courts therefore have no jurisdiction to review the Senates grounds for exercising
    this privilege by investigating and disciplining Senator Duffy.

(b)

The Senates parliamentary privilege to
    administer its internal affairs

[44]

Second, the Senate possesses an established
    parliamentary privilege to administer its internal affairs, including by
    deciding how to allocate parliamentary resources for members allowances and
    benefits.

[45]

In his leading text on parliamentary privilege
    in Canada,
Parliamentary Immunity in Canada
, Joseph Maingot, a former
    law clerk and parliamentary counsel to the House of Commons, writes that [t]he
    privilege of control over its own affairs and proceedings is one of the most
    significant attributes of an independent legislative institution: Maingot, at p.
    166.

[46]

In
Boulerice
, released after the motion
    judges decision, the Federal Court of Appeal accepted that the parliamentary
    privilege over internal affairs includes control over the allocation of
    parliamentary resources for members allowances and benefits.
No
ë
l
    C.J., writing for the court, ruled
that the courts have
    no jurisdiction to judicially review decisions of the House of Commons Board
    of Internal Economy, which had found that certain members of Parliament had
    misused parliamentary funds and required them to repay those amounts: at para. 6.
    The Board was created in 1985 under the
Parliament of Canada Act
to
    govern all financial and administrative matters respecting the House of
    Commons, its premises, its services and staff; and the members of the House of
    Commons:
Parliament of Canada Act
, s. 52.3;
Boulerice
, at
    para. 7. It has exclusive authority to opine on whether a members use of
    parliamentary funds is proper:
Parliament of Canada Act
,

s.
    52.6(1);
Boulerice
, at para. 11.

[47]

No
ë
l C.J. ruled that internal disputes about parliamentary funds are
    protected by an established category of parliamentary privilege relating to
    internal affairs, at para. 94:

[T]he Houses exclusive right to oversee and
    decide matters pursuant
to
internal rules
    governing the use made of funds and resources provided to Members of the House
for the purpose of allowing them
to perform their
    parliamentary functions  comes within the established category [of
    parliamentary privilege] relating to internal affairs.

[48]

In so ruling, No
ë
l C.J. canvassed the prior caselaw, including
Villeneuve v.
    Legislative Assembly et al.
, 2008 NWTSC 41 and
Filion c. Chagnon
,
    2016 QCCS 6146, affd, 2017 QCCA 630, both of which were cited by the motion
    judge in this case: at paras. 65-68.

[49]

In
Villeneuve
, the Supreme Court of the
    Northwest Territories held that parliamentary privilege prevented the courts
    from reviewing whether the Legislative Assembly of the Northwest Territories
    Board of Management could withhold statutory allowances from a member of the
    Legislative Assembly who had made inaccurate statements about his place of
    residence. This issue was truly internal to the legislature and must be free
    from review by the courts in order to allow the legislative assembly to
    function free from outside interference  as an independent branch of
    government: at para. 34.

[50]

In
Filion
, the Qu
é
bec Superior Court held that parliamentary
    privilege prevented the courts from reviewing the decision of the Qu
é
bec National Assembly to withhold part of
    the transitional allowance from a former member of the Assembly whom the
    Assembly found had claimed illegitimate expenses. The National Assemblys
    decision was protected by its parliamentary privilege to regulate its internal
    affairs without outside interference: at para. 22.

[51]

I agree with the conclusions in
Boulerice
,
Villeneuve
, and
Filion
. These decisions provide compelling
    persuasive authority supporting the established parliamentary privilege over internal
    disputes about parliamentary funds.

[52]

I also agree with the motion judges conclusion that
    the impugned actions of the Senate fall within the scope of this privilege. In
    my view, the Senate has exclusive jurisdiction to administer its internal
    affairs in relation to the allocation of parliamentary resources for members
    allowances and benefits, including decisions on the propriety of Senator Duffys
    expenses.

[53]

It follows, therefore, that the courts cannot
    review the validity of the investigations and reports by the CIBA, even though Senator
    Duffy alleges political interference with its Twenty-Sixth Report about the
    propriety of his expenses.

[54]

As noted above, the CIBA is an internal
    parliamentary committee. It is constituted by the
Parliament of Canada Act
and its composition includes senators appointed by the Leader of the Government
    in the Senate and the Leader of the Opposition in the Senate:
Parliament of
    Canada Act
, s. 19.1(3). The CIBAs functions include acting on all
    financial and administrative matters respecting the Senate, its premises, its
    services and its staff and the members of the Senate: s. 19.3. It is subject
    to the rules, direction and control of the Senate: s. 19.1(4). It has broad
    authority to make regulations about the use by senators of funds, goods,
    services and premises provided to them for the carrying out of their
    parliamentary functions and the management of, and accounting for, by
    senators of those funds: s. 19.5(1). The CIBA also has exclusive authority
    to determine whether any senator has properly used any resources provided to them
    for their parliamentary functions: s. 19.6(1).

[55]

I agree with the motion judge that, based on the
    CIBAs statutory mandate, it exercises functions at the core of the Senates
    legislative powers, which are therefore protected by parliamentary privilege,
    at para. 83:

CIBAs exclusive power to allocate  and
    withhold  parliamentary funds and resources to any
given
senator is
very
much at issue in
    Senator Duffys lawsuit. That is because its decisions may be critical to a
    senators ability to perform their parliamentary functions adequately.
In light of
this, I conclude that CIBA exercises
    functions at the core of the Senates legislative powers.

[56]

Finally, I agree with the motion judges
    conclusion that Senator Duffys claim asks the court to second-guess
    compensation and other financial decisions that the Senate alone, through the
    CIBA, has exclusive authority to make: at para. 88. Parliamentary privilege
    precludes the courts from doing so.

(c)

The Senates parliamentary privilege over
    parliamentary proceedings

[57]

Third, the Senate enjoys an established
    parliamentary privilege over proceedings before the Senate.

[58]

In
Vaid
, Binnie J. affirmed that
    parliamentary privilege extends to control by the Houses of Parliament over
    debates or proceedings in Parliament, including day-to-day procedure in the
    House: at para. 29(10); see also
Mikisew Cree First Nation v. Canada
    (Governor General in Council)
, 2018 SCC 40, [2018] 2 S.C.R. 765, at para. 37; and
Boulerice
, at paras. 104-108.

[59]

The CIBAs work as a Senate committee falls
    under proceedings in Parliament. As a technical parliamentary term, proceedings
    are the events and steps leading up to some formal action, including a
    decision, taken by the House in its collective capacity: Maingot, at p. 74,
    citing C.J. Boulton, ed.,
Erskine Mays Treatise on the Law, Privileges,
    Proceedings and Usage of Parliament
, 21st ed. (London:
    Butterworth-Heinemann, 1989), at p. 92. The Senates privilege over
    proceedings in Parliament thus encompasses the CIBAs work in discharging its
    statutory mandate to act on all financial and administrative matters within
    the Senate. It includes the CIBAs internal investigations about senators use
    of parliamentary funds in acting as senators, any report made by the CIBA based
    on those investigations, and the Senates decisions on whether or how to respond.

[60]

I also agree with No
ë
l C.J.s observation in
Boulerice
that the Houses
    exclusive right to regulate and oversee the use of parliamentary funds by Parliamentarians
    brings with it the exclusive right to decide how these rules are to be
    applied: at para. 120. In my view, the Senate enjoys an equivalent privilege.

[61]

Senator Duffys allegations about political
    interference in the CIBAs investigation and findings and the Senates response
    in suspending him all target conduct falling within the established parliamentary
    privilege over proceedings in Parliament. I therefore agree with the motion
    judge that the courts have no jurisdiction to evaluate their propriety, fairness,
    or legality: at para. 92.

(d)

The Senates parliamentary privilege over
    freedom of speech in the Senate

[62]

Finally, the Senate benefits from an established
    parliamentary privilege over freedom of speech.

[63]

The privilege over freedom of speech was recognized
    as long ago as 1689 in art. 9 of the U.K.
Bill of Rights
, and was affirmed
    by Binnie J. in
Vaid
, at paras. 29(10), 39. In
New Brunswick Broadcasting
,
    McLachlin J. stated that the privilege includes immunity from civil
    proceedings with respect to any matter arising from the carrying out of the
    duties of a member of the House through an unwritten constitutional right 
    to speak freely in the House without fear of civil reprisal: at p. 385.

[64]

The free speech privilege applies not only to
    speech in the House of Commons and the Senate but also before their respective
    committees. As noted by Maingot, at p. 31:

Whatever freedom of speech applies in either
    House of Parliament also applies to committees of either House.

When part of parliamentary business,
    therefore, whatever is said in the Senate or the House of Commons or in one of
    the committees is not actionable in the ordinary courts, whether or not it is
    said in good faith. [Footnotes omitted.]

[65]

Persons exercising the privilege of freedom of
    speech are accountable only to Parliament, as Maingot explains, at pp. 71-72:

While taking part in [proceedings in
    Parliament], officers of Parliament, Members of Parliament, and the public are
    immune from being called to account in the courts or elsewhere, save the Houses
    of Parliament, for any act done or words uttered in the course of participating,
    however false or malicious the act and however malicious the words might be;
    and any member of the public prejudicially affected is without redress.

See also
Ontario v. Rothmans et al.
,
    2014 ONSC 3382, 374 D.L.R. (4th) 175, at paras. 9-20;
Lavigne v. Ontario
    (Attorney General)
(2008), 91 O.R. (3d) 728 (Sup. Ct.), at paras. 23,
    47-55;
Gagliano v. Canada (Attorney General)
, 2005 FC 576, [2005] 3
    F.C.R. 555, at paras. 62-97, 108-111, affd, 2006 FCA 86, 268 D.L.R. (4th) 190;
Canada (Deputy Commissioner, Royal Canadian Mounted Police) v. Canada
    (Commissioner, Royal Canadian Mounted Police)
, 2007 FC 564, [2008] 1
    F.C.R. 752, at paras. 63-65; and
Prebble v. Television of New Zealand
    Limited
, [1994] 3 NZLR 1, [1995] 1 A.C. 321 (P.C.), at pp. 332-334.

[66]

The parliamentary privilege of freedom of speech
    is directly engaged here. I agree with the motion judge that many of
    Senator Duffys allegations impugn exercises of free speech before the Senate
    and the CIBA: at para. 107. This includes, for example, Senator Duffys
    challenges to the Senate motion and the vote to suspend him from the Senate without
    benefits; the Senates decision to deny his request for reimbursement of his
    salary, living allowances, and pension accruals withheld while he was suspended,
    and to claw back funds found to have been inappropriately claimed as Senate
    expenses; the CIBAs Twenty-Sixth Report as having been politically motivated; and
    the CIBAs decision to deny his request for partial reimbursement of legal
    expenses and disbursements incurred in successfully defending the criminal
    charges against him. All these exercises of free speech in the Senate were part
    of the Senates parliamentary business. The courts therefore have no
    jurisdiction to adjudicate them.

(e)

Conclusion

[67]

I conclude that the motion judge did not err in
    ruling that Senator Duffys allegations against the Senate are protected from
    judicial review by one or more categories of established parliamentary
    privilege. I would therefore reject the first ground of appeal.

(2)

Did the motion judge err in ruling that parliamentary
    privilege applies to the Senates allegedly unlawful conduct?

[68]

Senator Duffys second and principal ground of
    appeal contends that, quite apart from his argument about the categories of
    privilege in issue, parliamentary privilege cannot apply because he has alleged
    that certain senators and the CIBA acted at the unlawful and potentially
    criminal behest of the PMO. He says that this allegation is supported by the
    findings of Vaillancourt J. at his criminal trial. As Senator Duffys counsel stated
    in oral argument, the allegation is that the CIBA and certain senators followed
    the PMOs bidding in lock step, like marching soldiers.

[69]

Senator Duffy also contends that it is
    fundamental to the rule of law that the courts must be able to review state
    conduct for illegality, including illegal conduct within the Senate. He says that
    the motion judges most significant error was her conclusion that parliamentary
    privilege precludes any court from determining whether [the Senates]
    decisions were unlawful: at para. 88. In oral argument, Senator Duffys
    counsel stated
that
this finding defies the notion
    of the paramountcy of constitutional principles, which include the rule of
    law. He says that the courts responsibility to uphold the rule of law is
logically
    and legally prior
to
the categories of parliamentary
    privilege invoked by the Senate.

[70]

This argument was not presented to the
    motion judge and relies on several new authorities.

I do not accept the
    argument, for the following three reasons.

(a)

Justice Vaillancourt did not find criminal
    conduct by the PMO or the Senate

[71]

First, as a factual matter, I note that while
    Vaillancourt J. described some of the conduct from within the PMO as
    unacceptable and driven by deceit, he made no findings of criminality
    against anyone inside the PMO or Senate, because those persons were not on
    trial:
R. v. Duffy
, 2016 ONCJ 220, at paras. 1038, 1239.

[72]

Arguably, however, the amended statement of
    claim does allege criminality. It claims that Senator Duffy was extorted into
    agreeing to release a statement
that
he had
    claimed amounts in error and that he would pay the amounts back: at para. 36.
    Elsewhere, the claim alleges illegality that falls short of criminality: it pleads
    that the actions of Nigel Wright and the PMO were mindboggling and shocking and
    the actions of the
Senate and certain senators were
    unlawful, but only
in the administrative law sense: at paras. 88,
    108.

[73]

I will, however, proceed to evaluate Senator
    Duffys argument by assuming that it does allege criminal conduct from within
    the PMO and the Senate.

(b)

Even if the claim alleges criminality,
    parliamentary privilege deprives the courts of jurisdiction to adjudicate
    Senator Duffys allegations

[74]

Second, even if I assume that the claim alleges criminality,
    Senator Duffys argument that parliamentary privilege does not protect criminal
    conduct within the Senate is cast too broadly. When framed more precisely, the
    argument cannot defeat the Senates claim of privilege.

[75]

The argument is framed too broadly because nobody
    disputes that parliamentarians can commit crimes within Parliament and that parliamentary
    privilege would not necessarily protect them from criminal prosecution. Indeed,
    this point is confirmed by the prosecution and acquittal of Senator Duffy for alleged
    criminal conduct. Maingot summarizes the Canadian position as follows, at p.109:

Members of Parliament are amenable to the
    criminal law except
in respect of
words spoken
    or acts done in the transaction of parliamentary business. While a Member of
    either House may participate in debate with irrelevant remarks and defamatory
    libel, it is difficult to envisage a criminal act that would fit into or be
    part of a parliamentary proceeding. Thus, there is no authority for the
    proposition that an ordinary crime committed in the House of Commons would be
    withdrawn from the ordinary course of criminal justice [quoting
Bradlaugh
    v. Gossett
(1884), 12 Q.B.D. 271]. Such act in question would, while not
    part of a proceeding in Parliament, have an aspect of contempt of Parliament
that would be
dealt with by the House, and the
    criminal aspect would be dealt with by the courts. [Footnotes omitted.]

[76]

Binnie J. acknowledged the same principle in
Vaid
,
    citing approvingly
R. v.

Bunting
(1885), 7 O.R. 524 (H.C. (Q.B.
    Div.)), which accepted that a conspiracy to change the government by bribing
    members of a provincial legislature can be prosecuted criminally. Binnie J.
    stated, at para. 43:

[A]s stated in
Erskine May
(19th ed.
    1976), at p. 89, not 
everything that is said or done within the Chamber
    during the transaction of business forms part of proceedings in Parliament
.
    Particular words or acts may be entirely unrelated to any business which is in
    course of transaction, or is in a more general sense before the House as having
    been ordered to come before it in due course [] Thus in
R. v. Bunting
(1885), 7 O.R. 524, for example, the Queens Bench Division held that a
    conspiracy to bring about a change in the government by bribing members of the
    provincial legislature was not
in any way
connected
    with a proceeding in Parliament and, therefore, the court had jurisdiction to
    try the offence. [Emphasis in original.]

[77]

The following observation of OConnor J., dissenting,
    in
Bunting
, at p. 563, is often quoted in support of the view that
    parliamentarians can be prosecuted under the criminal law for acts within Parliament
    that fall outside the scope of their parliamentary business:

I desire it to be understood  that I do not
    hold that a member of Parliament is not amenable to the ordinary [c]ourts for
    anything he may say or do in Parliament. I merely say he is not so amenable for
    anything he may say or do within the scope of his duties
in the course of parliamentary business
, for in such
    matters he is privileged and protected by
lex et consuetudo parliamenti
;
    and for his protection, and the preservation of its own integrity, honour, and
    efficiency, Parliament has reserved to itself the exclusive privilege and
    authority to investigate and decide all matters that arise
concerning
either House thereof.

See also Maingot, at pp. 76, 86, 89,
    109, 189-190 and 273.

[78]

The same proposition was accepted more recently by
    the U.K. Supreme Court in
R. v. Chaytor
, [2010] UKSC 52, which held
    that parliamentary privilege did not deprive the criminal courts of jurisdiction
    to try former members of Parliament on charges of false accounting of
    parliamentary expenses. In reasons concurred with by
a
    majority of the
Court, Lord Rodger explained that the common law has
    long accepted that
prima facie
a member of Parliament can be
    prosecuted before the courts for an ordinary crime committed in the House of
    Commons, such as stealing money from the till in the Members Dining Room: at
    para. 121. He noted, at para. 113, that the expression ordinary crime
    appeared in the judgment of Stephen J. in
Bradlaugh v. Gossett
(1884),
    12 Q.B.D. 271, at p. 283, in which he said: I know of no authority for the
    proposition that an ordinary crime committed in the House of Commons would be
    withdrawn from the ordinary course of criminal justice. Lord Rodger added that,
    by contrast, a member could not be prosecuted for a crime such as sedition for saying
    something during debates in the House, because this would be protected by the
    parliamentary privilege of freedom of speech: at para. 113. The distinction between
    what can and cannot be prosecuted under the criminal law, he explained, turns
    on whether raising the issue in the ordinary courts would call into question
    decisions taken by the House or one of its committees on a matter intended to
    be under the exclusive cognizance of the House and its committees: at para.
    120.

[79]

In view of these authorities, the issue Senator
    Duffy raises must be framed more precisely. The issue is not whether Senator
    Duffy has alleged criminal conduct in the Senate. The issue is whether he has alleged
    an ordinary crime in the Senate. Has he impugned conduct connected with a
    proceeding in Parliament? And would raising these issues in the ordinary courts
    call into question decisions taken by the Senate and its committees on matters
    intended to be under the exclusive cognizance of the Senate and its committees?

[80]

The conduct that Senator Duffy impugns here is
    not an ordinary crime, such as theft. The alleged unlawful or potentially criminal
    interference by the PMO with the CIBA and the decisions of the Senate are integrally
    connected with proceedings in Parliament  the Senates investigation,
    deliberations, and decisions regarding Senator Duffys expenses and benefits as
    a senator. Raising these issues before the courts would unavoidably call into
    question the disciplinary and internal decisions taken by the Senate and the
    CIBA on matters that ordinarily fall within established categories of
    parliamentary privilege.

[81]

I therefore conclude that, even if Senator Duffy
    has pleaded criminality in his civil action, the courts have no jurisdiction to
    adjudicate these allegations.

(c)

Senator Duffys rule of law argument does
    not permit the courts to circumvent parliamentary privilege

[82]

Third, there is no support for Senator Duffys contention
    that the rule of law permits the courts to scrutinize the legality of conduct within
    Parliament if that conduct is otherwise protected by parliamentary privilege.

[83]

Senator Duffy notes that the rule of law is a
    foundational principle of the Canadian Constitution: see e.g.,
Reference re
    Secession of Quebec
, [1998] 2 S.C.R. 217, at paras. 49-54, 70-78;
Manitoba
    Provincial Judges Assn. v. Manitoba (Minister of Justice)
, [1997] 3 S.C.R.
    3, at para. 99. He cites several
cases in support of his
    claim
that the rule of law allows the courts to review the exercise of a
    parliamentary privilege even if the privilege otherwise applies:
Roncarelli
    v. Duplessis
, [1959] S.C.R. 121;
Conseil des Ports Nationaux v. Langelier
    et al.
, [1969] S.C.R. 60;
Roman Corp. v. Hudsons Bay Oil & Gas
    Co.
, [1973] S.C.R. 820; and
R (on the application of Miller) v. The
    Prime Minister
, [2019] UKSC 41.

[84]

In my view, none of these cases supports Senator
    Duffys position.

[85]

In
Roncarelli
, the Supreme Court held
    that the Premier of Qu
é
bec was
    liable in damages caused by unlawfully directing the revocation of the liquor
    license of a restaurant owned by a Jehovahs Witness: at pp. 125, 145, 161 and
    187. The case addressed the courts power to review the legality of executive
    action. It did not address parliamentary privilege.

[86]

In
Langelier
, the Supreme Court cited
Roncarelli
approvingly and upheld an injunction to stop the National Harbours Board from
    carrying out works on the St. Lawrence River that property owners claimed
    injuriously affected their properties: at p. 65. The Court rejected the Boards
    argument that, as an agent of the Crown, it could not be enjoined: at pp. 70-72,
    74-75. The case addressed Crown immunity. It did not address parliamentary
    privilege.

[87]

In
Roman Corp.
, the Supreme Court held
    that a statement of government policy made
bona fide
by the Prime
    Minister and a federal minister was not actionable. The statement announced the
    federal governments intention to enact legislation preventing a change of
    control of Canadian uranium resources from Canadian to non-Canadian hands. The
    lower courts had ruled that statements of government policy made in the House
    of Commons were not actionable partly because of parliamentary privilege. While
    not disagreeing with this view, the Supreme Court preferred to deal with the
    appeal on the basis of Crown immunity: at p. 828. Nothing in this decision
    assists Senator Duffy.

[88]

In
Miller
, the U.K. Supreme Court held
    that the advice given by the U.K.s Prime Minister to Her Majesty the Queen
    that Parliament should be prorogued for five of the eight weeks just before the
    Brexit date of October 31, 2019, when the U.K. was scheduled to leave the
    European Union, was unlawful. The Court stated that the Prime Ministers action
    had the effect of frustrating or preventing the constitutional role of
    Parliament in holding the Government to account: at para. 55. The Court
    also rejected the argument that parliamentary privilege prevented the courts
    from considering the validity of the prorogation itself. It held that
    prorogation is not a proceeding in Parliament, because it is not part of the
    core or essential business of Parliament, but rather brings that core or
    essential business of Parliament to an end: at para. 68.
Miller
thus concerns
    the justiciability and legality of the exercise of the prerogative power to order
    a prorogation of Parliament, a power recognised by the common law and
    exercised by the Crown: at para. 30. I make no comment on whether courts in
    Canada would take a similar approach in reviewing the legality of prorogation based
    on the advice of the Prime Minister of Canada. However,
Miller
offers
    no support for Senator Duffys claim that the courts can review an exercise of
    parliamentary privilege alleged to be contrary to the rule of law.

[89]

Thus, I conclude that Senator Duffys rule of
    law argument cannot defeat the Senates parliamentary privilege.

[90]

I hasten to add
that
this
    conclusion does not imply that parliamentary privilege is anathema to the rule
    of law. To the contrary: [p]arliamentary privilege does not create a gap in
    the general public law of Canada but is an important part of it:
Vaid
,
    at para. 29(3).

[91]

Nor does this leave Senator Duffy without remedies.
    Instead, he must pursue his remedies before the Senate, which has its own power
    of judicature according to its own rules: see
Vaid
, at paras. 20,
    29(9) and 30;
New Brunswick Broadcasting
, at pp. 379, 380; and
Maingot
,
    at pp. 20, 197, 282-285 and 299-304.
As noted by
Lord
    Rodger in
Chaytor
, at para. 105:

The expression, the High Court of
    Parliament, makes the point that Parliament has a certain power of judicature
     as do the two Houses in their separate capacities. In exercising this
    jurisdiction the Houses apply the law and custom of Parliament (
lex et
    consuetudo parliamenti
).

[92]

Finally, this conclusion does not absolve the
    Senate of accountability for its actions. This is because while legislative
    assemblies are not accountable to the courts for the ways in which they
    exercise their parliamentary privileges, they remain accountable to the
    electorate:
Chagnon
, at para. 24, citing Steven R. Chaplin, 
House
    of Commons v. Vaid
: Parliamentary Privilege and the Constitutional
    Imperative of the Independence of Parliament (2009), 2 J.P.P.L. 153, at p.
    164.

[93]

I would therefore reject Senator Duffys second
    ground of appeal.

(3)

Did the motion judge err in failing to address
    the necessity of the categories of parliamentary privilege claimed?

[94]

Senator Duffys third ground of appeal asserts that
    the motion judge erred in concluding that the Senate need not establish the
    necessity of the four categories of parliamentary privilege it invoked. Senator
    Duffys factum before this court contends that [e]ven if a certain area has
    historically been considered subject to parliamentary privilege, it must be
    shown that it continues to be necessary to the independent functioning of the
    legislative body. Senator Duffy claims that the necessity test applies even
    to previously recognized categories of privilege.

[95]

In support of this argument, Senator Duffy relies
    on the following comments of Karakatsanis J. in
Chagnon
, at para. 31,
    which he says confirm that the two-step approach in
Vaid
no longer
    applies when evaluating the existence of parliamentary privilege at the federal
    level:

[G]iven its rationale, the necessity of a
    privilege must be assessed in the contemporary context. Even if a certain area
    has historically been considered subject to parliamentary privilege, it may
    only continue to be so if it remains necessary to the independent functioning
    of our legislative bodies today (
New Brunswick Broadcasting
, at p. 387;
    see also
Vaid
, at para. 29(6)).

[96]

Recall that under
Vaid
s two-step approach,
    the court asks, at step one, whether the privilege has been authoritatively
    established based on Canadian or British precedent, and if so, no further
    inquiry into the necessity of the privilege is required. At step two, the court
    asks whether the privilege is supported as a matter of principle under the
    necessity test: see above, at para. 33.

[97]

I do not agree with Senator Duffys contention
    that all claims of federal parliamentary privilege must now meet the necessity
    test.

[98]

I begin by recalling Binnie J.s explanation in
Vaid
,
    at para. 37, that parliamentary privilege is approached differently at the
    federal and provincial levels because the constitutional underpinning of the privilege
    is different at each level:

[T]he framers of the
Constitution Act,
    1867
thought it right to use Westminster as the benchmark for parliamentary
    privilege in Canada, and if the existence and scope of a privilege at
    Westminster is authoritatively established (either by British or Canadian
    precedent), it ought to be accepted by a Canadian court
without the need for
further inquiry into its necessity.
This result
    contrasts with the situation in the provinces where legislated privilege,
without any
underpinning similar to s. 18 of the
Constitution
    Act, 1867
, would likely have to meet the necessity test
(
Harvey
,
    at para. 73). [Emphasis added.]

[99]

Step one  whether the privilege is
    authoritatively established by British or Canadian precedent  applies to parliamentary
    privilege at the federal level but not to legislated parliamentary privilege at
    the provincial level because s. 18 of the
Constitution Act, 1867
authorizes Parliament to enact laws defining the privileges of the Senate and
    the House of Commons. Parliament has done so through s. 4 of the
Parliament
    of Canada Act
by defining those privileges by reference to the privileges
    of the House of Commons in the United Kingdom. There is thus no need to inquire
    into the necessity of federal parliamentary privileges  the main body of which
    are legislated  because the constitutional status of those privileges has been
    put beyond question by express constitutional and legislative enactments in s.
    18 of the
Constitution Act, 1867
and s. 4 of the
Parliament of
    Canada Act
:
Vaid
, at para. 36. This is not true of legislated parliamentary
    privileges at the provincial level, which would likely have to meet the necessity
    test.

[100]

Binnie J. also explained in
Vaid
that inherent
    parliamentary privileges at the provincial level must
always
meet the
    necessity test, at para. 29(6):

When the existence of a category (or sphere of
    activity) for which inherent privilege is claimed (
at least at the
    provincial level
) is put in issue, the court must not only look at the
    historical roots of the claim but also to determine whether the category of
    inherent privilege
continues
to be necessary to the functioning of the
    legislative body today. Parliamentary history, while highly relevant, is not
    conclusive. [Underlining in original; italics added.]

[101]

Lastly, while Binnie J.
left
    open the possibility that certain inherent or legislated privileges at the
    federal level would fall to be assessed under the necessity test defined by
    the exigencies and circumstances of our own Parliament, he stated that [t]his
    point would have to be explored if and when it arises for decision:
Vaid
,
    at para. 38.

[102]

To summarize the direction from
Vaid
: (1) at the federal
    level, the two-step approach applies to both legislated and inherent parliamentary
    privilege; (2) at the provincial level, inherent parliamentary privilege must always
    meet the necessity test, while a legislated parliamentary privilege would
    likely have to do so.

[103]

Like the Federal Court of Appeal in
Boulerice
, at para. 74,
    I do not read
Chagnon
as having displaced the orthodoxy in
Vaid
that when a legislated parliamentary privilege is shown to fit within an
    established category, necessity cannot be revisited. I say this for two
    reasons.

[104]

First,
Chagnon
addressed provincial rather than federal parliamentary
    privilege. The Courts focus was therefore on establishing the necessity of the
    inherent provincial privilege claimed to dismiss the security guards employed
    by the National Assembly of Qu
é
bec,
    a privilege that the Court held had not been established:
Chagnon
, at
    para. 4; see also
Boulerice
, at para. 72.

[105]

Second, nothing in
Chagnon
suggests or even hints that the
    Supreme Court intended to overrule
Vaid
by eliminating the first step
    of
Vaid
s two-step approach to federal parliamentary privilege.
Chagnon
addressed only the scope of the inherent provincial parliamentary privilege of
    the National Assembly of Qu
é
bec:
    at paras. 16, 43-44 and 56.

[106]

I would therefore reject Senator Duffys argument that the motion
    judge erred by not addressing the necessity of the four categories of
    parliamentary privilege invoked by the Senate.

[107]

In any event, if it were necessary to decide the point, I would
    conclude that
each of these four categories
of
    parliamentary privilege continues to meet the necessity test. The established privileges
    of discipline of members, control over internal affairs and parliamentary
    proceedings, and freedom of speech are all deeply rooted in the history of
    parliamentary privilege. Each privilege helps preserve the Senates
    independence and promotes the workings of representative democracy. They allow
    the Senate to proceed fearlessly and without outside interference in
    discharging its constitutional role in enacting legislation and acting as a
    check on executive power:
Chagnon
, at para. 23;
New Brunswick
    Broadcasting
, at p. 354; and
Vaid
, at paras. 21, 41. If the
    courts could be asked to adjudicate the Senates day-to-day administration of
    these matters, the Senates autonomy as a legislative body and its freedom to
    do its legislative work with dignity and efficiency would be undermined: see
Chagnon
,
    at para. 23;
Vaid
, at paras. 29(4)-(8); and
Boulerice
, at
    paras. 123-126.

[108]

I would therefore reject Senator Duffys third ground of appeal.

(4)

Did the motion judge err by failing to reconcile
    the Senates parliamentary privilege with the
Charter
?

[109]

Senator Duffys fourth ground of appeal asserts that the motion
    judge erred in stating that because the Senates impugned actions are protected
    by parliamentary privilege, she could not give any consideration to whether those
    actions were  contrary to Senator Duffys
Charter
rights: at para.
    14.

[110]

I do not accept this argument. The Supreme Court has repeatedly held
    that where parliamentary privilege applies, the legislative body holding the privilege
    has the exclusive competence to adjudicate an alleged breach of the
Charter
.

[111]

For example, in
Vaid
, Binnie J. stated, at para. 30:

One part of the Constitution cannot abrogate
    another part of the Constitution
(
Reference re Bill 30, An Act to Amend
    the Education Act (Ont.)
, [1987] 1 S.C.R. 1148;
New Brunswick
    Broadcasting
, at pp. 373 and 390.
In matters of privilege, it would lie
    within the exclusive competence of the legislative assembly itself to consider
    compliance with human rights and civil liberties. The House, with one voice,
    accuses, condemns and executes
:
Stockdale v. Hansard
, at p. 1171.
    [Emphasis added.]

[112]

More recently, in
Chagnon
, Karakatsanis J. stated, at para.
    24:

Judicial review
of
    the exercise of
parliamentary privilege,
even for Charter compliance
,
    would effectively nullify the
necessary
immunity
    this doctrine
is meant to afford
the
    legislature (
New Brunswick Broadcasting
, at pp. 350 and 382-84;
Vaid
,
    at para. 29(9). [Emphasis added.]

[113]

Because I conclude that parliamentary privilege applies to the
    impugned actions of the Senate, the courts have no jurisdiction to review Senator
    Duffys claim that the Senate breached his
Charter
rights. Any remedy
    Senator Duffy seeks
against the Senate
must be
    pursued with the Senate.

[114]

I would therefore reject Senator Duffys fourth ground of appeal.

(5)

Did the motion judge err in ruling that the
    Senate had not waived its parliamentary privilege?

[115]

Senator Duffys final ground of appeal asserts that the Senate,
    through its conduct, waived any parliamentary privilege that it may have had. His
    factum contends that [g]iven that [the] CIBA referred the matter to the RCMP
    to investigate and proceed with charges against Senator Duffy, [t]he Senate
    waived its privilege over the subject matter at issue in this proceeding.

[116]

The motion judge cited caselaw accepting that parliamentary
    privilege can be waived by Parliament itself, but concluded that because
    parliamentary privilege is a constitutional principle it requires an express
    waiver by Parliament and cannot be waived implicitly: at paras. 111-113, citing
Rothmans
, at para. 35 and
Canada (Deputy Commissioner, Royal
    Canadian Mounted Police) v. Canada (Commissioner, Royal Canadian Mounted
    Police)
, 2007 FC 564, [2008] 1 F.C.R. 752, at para. 81. The motion judge found
    no conduct alleged in the statement of claim that would indicate, clearly and
    unambiguously, that the Senate waived its privilege: at para. 114.

[117]

A rare example of Parliament purporting to expressly waive parliamentary
    privilege was referred to in
R. v. Connolly
(1891), 22 O.R. 220 (H.C.
    (Comm. Pl.)), at pp. 233-234, where the House of Commons, on a motion of the
    Minister of Justice, passed a resolution permitting evidence given by witnesses
    who testified before a parliamentary committee to be used in criminal
    prosecutions against them: see also Maingot, at pp. 109-110;
Rothmans
,
    at para. 21, footnote 27.

[118]

Yet in
Boulerice
, at para. 127, No
ë
l C.J. mooted whether, as a matter of constitutional principle, parliamentary
    privilege can ever be waived:

Arguably, a privilege which ensures the
    independence of the House in performing core legislative functions cannot be
    waived by Parliament as doing so would undermine the very principle on which
    the Westminster model of Parliament is based.

[119]

In
Boulerice
,

the Federal Court of Appeal did not resolve
    this question because it concluded that nothing in the legislation in the case
    before it suggested that Parliament intended to waive or abandon any of its
    privileges: at para. 130.

[120]

Support for the issue mooted in
Boulerice
might be found in
    the remarks of McLachlin J. in
New Brunswick Broadcasting
, at p. 379,
    when she noted that parliamentary privileges must be held
absolutely
and constitutionally if they are to be effective (emphasis added).

[121]

On the other hand, it could be argued that
because s. 18 of the
Constitution Act, 1867
gives
    Parliament the legislative authority to define the Senates parliamentary
    privileges through federal legislation, it could choose to define its
    privileges more narrowly, such as by waiving its privilege in a particular
    case.

[122]

Even if parliamentary privilege can be waived  which I believe need
    not be decided in this case  I would conclude that because of the institutional
    and constitutional character of parliamentary privilege, any waiver would require
    an express statement, either in legislation or possibly in a parliamentary resolution,
    that clearly and unambiguously waives the privilege.

[123]

I agree with the motion judge that Senator Duffys amended statement
    of claim pleads no express, clear, and unambiguous waiver by the Senate of its
    parliamentary privilege. I would also find that merely referring the matter to
    the RCMP for criminal investigation in this case would not meet the required
    standard for waiver of parliamentary privilege. The Senate should be able to refer
    matters to the appropriate authorities for criminal investigation without fear
    that doing so will jeopardize its constitutional independence from the other
    branches of government.

[124]

I would therefore reject Senator Duffys fifth and final ground of
    appeal.

F.

Conclusion

[125]

For these reasons, I conclude that Senator Duffys allegations
    against the Senate fall within the scope of established categories of
    parliamentary privilege. The courts therefore lack jurisdiction to adjudicate these
    allegations. They may be adjudicated only by the Senate itself.

[126]

Despite Mr. Greenspons forceful submissions, I would dismiss the
    appeal. If the parties cannot resolve
the issue of
costs,
    I would order
that
they may make brief written
    submissions to the court within 30 days of this decision.

Released: August 28, 2020 (G.R.S.)

M.
    Jamal J.A.

I
    agree. G.R. Strathy C.J.O.

I agree. J.C. MacPherson J.A.





[1]

In oral argument,
counsel
for the
    Senate advised that when Parliament was dissolved, Senator Duffy was
    automatically placed on a leave of absence and was paid his salary as a senator
    in accordance with the Senates
Rules
: Senate,

Rules of the Senate of Canada
(2017), r. 15-4. For the purposes of this appeal, however, I have assumed that
    the facts pleaded in Senator Duffys amended statement of claim are true.



[2]

The motion judge interpreted s. 18 of the
Constitution Act
,
    1867
as limiting the privileges of the Senate and the House of Commons to
    those defined in federal legislation that do not exceed those held, enjoyed
    and exercised by the U.K. Parliament and its members in 1867: at para. 26.
    With respect, I do not read s. 18 of the
Constitution Act
,
    1867
(as amended in 1875) as imposing this temporal limitation. The link to
    the privileges enjoyed by the U.K. House of Commons in 1867 arises from s. 4(a)
    of the
Parliament of
    Canada Act
;
and s. 4(b) of the
Parliament of Canada Act
allows
    Parliament to enact legislation expanding the privileges of the Senate and the
    House of Commons provided that they do not exceed those of the U.K. House of
    Commons at the time of the enactment: see Maingot, at pp. 19-20; Hogg, at §1.7,
    p. 1-16;
Boulerice
,
    at paras. 57-58;
Vaid
,
    at para. 33; and
Harvey
    v. New Brunswick (Attorney General)
, [1996] 2 S.C.R. 876, at
    para. 66.


